The only feature of the record which is thought to be a judgment from which the appeal was taken is a memorandum which is presumably a docket entry as follows: "2/4/47. Demurrer overruled."
Such an entry is not a decree in equity as it would not be a judgment at law, which will support an appeal. Mann v. Hyams,101 Ala. 431, 13 So. 681. Many cases are cited in 2 Ala.Dig., Appeal and Error, 123: later cases are Wilbanks v. Mitchell,239 Ala. 167, 194 So. 513; Watkins Co. v. Goggans, 242 Ala. 222,  5 So.2d 472.
If the entry was completed on the minutes of the court, or if the judge "formulated and formally rendered" a decree, it does not appear in this record. See Lanier v. Russell, 74 Ala. 364,367.
It is necessary to dismiss the appeal because there is no decree to support it.
Appeal dismissed.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur. *Page 16